NUMBER 13-11-00343-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
ANGELICA M. MARTINEZ,
                                                         Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
____________________________________________________________
 
                           On
appeal from the 105th District Court 
of Kleberg County,
Texas.
____________________________________________________________
 
                               MEMORANDUM OPINION
 
                     Before
Justices Benavides, Vela, and Perkes
Memorandum Opinion
Per Curiam
 
This
cause is before the Court on appellant's motion for leave to file notice of
appeal.  Appellant, Angelica M. Martinez, attempted to perfect an appeal from a
conviction for possession of marihuana.  We dismiss the appeal for want of
jurisdiction.




Sentence
in this matter was imposed on November 18, 2010.  No motion for new trial was
filed.  Appellant filed a pro se appeal on April 15, 2011.  On June 2, 2011,
the Clerk of this Court notified appellant that it appeared that the appeal was
not timely perfected.  Appellant was advised that the appeal would be dismissed
if the defect was not corrected within ten days from the date of receipt of the
Court’s directive.  On June 13, 2011, appellant’s counsel filed a motion for
extension of time to file notice of appeal.  The motion states that it was
appellant’s understanding that her trial attorney would file in a timely manner
a notice of appeal.    
            Texas
Rule of Appellate Procedure 26.2 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the day sentence is imposed
or suspended in open court unless a motion for new trial is timely filed.  Tex. R. App. P. 26.2(a)(1).  The
time within which to file the notice may be enlarged if, within fifteen days
after the deadline for filing the notice, the party files the notice of appeal
and a motion complying with Rule 10.5(b) of the Texas Rules of Appellate
Procedure.  See id. 26.3. 
            Appellant’s notice of appeal was due to have been filed on or
before December 20, 2010.  See Tex.
R. App. P. 26.2(a)(2).  Appellant did not file a motion for extension of
time to file her notice of appeal within the 15-day time period as permitted by
Texas Rule of Appellate Procedure 26.3 and did not file her notice of appeal
until April 15, 2011.
This
Court's appellate jurisdiction in a criminal case is invoked by a timely filed
notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  Absent a timely filed notice of appeal, a court of appeals does not
have jurisdiction to address the merits of the appeal and can take no action
other than to dismiss the appeal for want of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Appellant may be entitled to an
out‑of‑time appeal by filing a post‑conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals; however, the
availability of that remedy is beyond the jurisdiction of this Court.  See
Tex. Code Crim. Proc. Ann. art.
11.07, § 3(a) (West Supp. 2010); see also Ex parte Garcia, 988 S.W.2d
240 (Tex. Crim. App. 1999).  Accordingly, appellant’s motion for extension of
time to file notice of appeal is DENIED.  The appeal is DISMISSED FOR WANT OF
JURISDICTION.                                                                                                                              PER
CURIAM
 
Do not publish.  
Tex. R. App.
P. 47.2(b).
 
Delivered and filed 
the 14th day of July, 2011.